Por cuanto, la parte apelada solicitó la desestimación del recurso en moción de 31 de diciembre último notificada a la parte contraria y cuya vista se celebró el 16 de enero actual; y
Por Cuanto, de dicha moción y de los autos aparece que el 27 de agosto, 1932, venció la última prórroga que se concediera a la parte apelante para archivar su alegato sin que lo hiciera entonces ni después;
Por tanto, de acuerdo con la ley, el reglamento y la jurispru-dencia aplicables, se declara con lugar la moción y en su consecuencia se desestima, por abandono, el recurso.